Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paton (US 2008/0260954) in view of Katz et al. (US 6146709) and further in view of Kweder (US 2012/0308766) and Liu et (US 6780368)

As to claims 1, 2, 6-8, 11 and 12, Paton discloses a method of fabricating a three-dimensional object, comprising the steps of: positioning thermoplastic powder 14 (para 0005, 0015, 0030, 0053-0054) on at least part of at least one of a plurality of carbon (para 0003, 0076) fiber master substrate layers 10; stacking the substrate layers in a predetermined order for creating the three-dimensional object 16 (para 0017, 0032 0034, 0054); and transforming and fusing at least some of the powder into a substance that flows and subsequently hardens into a hardened material, thereby binding the plurality of substrate layers together (para 0052-0058), wherein the hardened material is disposed in a spatial pattern that infiltrates or coats at least one positive region (region where the powder is applied or where thermoplastic adhesive is present) in the plurality of substrate layers and does not substantially infiltrate or coat at least one negative 

Paton does not disclose printing sequential cross-sections of the three-dimensional object with a liquid on at least part of at least one of the plurality substantially flat substrate layers before applying powder such that the liquid will adhere the powder to the at least one substrate layer.

Katz discloses a method of making a 3D object, wherein the thermoplastic powder is applied to a surface of a layer and further discloses printing cross-sections of the three-dimensional object with a liquid (primer) on at least part of the substrate layer before applying powder such that the liquid will adhere the powder to the substrate layer (col 4, line 37 – col 6, line 5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Paton by printing sequential cross-sections of the three-dimensional object with a liquid on at least part of at least one of the plurality substrate layers before applying powder such that the liquid will adhere the powder to the at least one substrate layer as taught by Katz above as such a modification will improve the adherence of the powder to the substrate.
Paton and Katz do not disclose that the stacking comprising folding the substrate layers in a predetermined order for creating the three-dimensional object.

Kweder discloses stacking a series of side-by-side substrate layer tiles by folding the tiles to form cross-sections of a 3D object (fig 4-9, para 11-14, 27).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Paton and Katz by forming the stack by folding tiles of the substrate layers in a predetermined order for creating the three-dimensional object as taught by Kweder above as such a modification provides on with control over the fiber orientation (para 12). 
Paton does not disclose removing excess powder.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Paton by removing excess powder as taught by Liu  as such cause the 3D object to appear (C 6, L54-55)

Claims 3-4 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paton, Katz, Kweder and Liu as applied to claim 1 above, and further in view of Simpson et al. (US 2011/0118049). 
As to claims 3-4 and 9-10, Simpson discloses a method of making a 3D object wherein at least some of the negative regions (thermoset polymer) are removed by abrasive blasting after hardening of the object (para 0057, fig 19). At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Paton such that some of the negative regions are removed as taught by Simpson as doing such removes surface irregularities (para 0057). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748